                  Case
                   Case2:21-cv-00456-RFB-DJA
                        2:21-cv-00456-RFB-DJA Document
                                               Document1-2
                                                        4 Filed
                                                           Filed03/19/21
                                                                 03/19/21 Page
                                                                           Page11ofof22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       District
                                                __________      of Nevada
                                                           District of __________

          WINSPEAR CONSTRUCTION, LLC,                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 2:21-cv-00456-RFB-DJA
                                                                    )
TRAVELERS CASUALTY AND SURETY COMPANY                               )
    OF AMERICA, a Conneticut corporation,
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA
                                       1 Tower Sq 2MS
                                       Hartford, CT, 06183-0001
                                       United States




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       TALITHA GRAY KOZLOWSKI
                                       Nevada Bar No. 9040
                                       JARED M. SECHRIST, ESQ.
                                       Nevada Bar No. 10439
                                       7251 Amigo Street, Suite 210
                                       Las Vegas, Nevada, 89119

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                3/19/2021                                                              Signature of Clerk or Deputy Clerk
                   Case
                    Case2:21-cv-00456-RFB-DJA
                         2:21-cv-00456-RFB-DJA Document
                                                Document1-2
                                                         4 Filed
                                                            Filed03/19/21
                                                                  03/19/21 Page
                                                                            Page22ofof22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
